DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a process for producing olefin via alkane dehydrogenation, classified in C07C 5/333.
II. Claims 13-20 drawn to a reactor for dehydrogenation, classified in B01J 19/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as methane aromatization using a catalyst having an oxidative coupling functionality and dehydrogenation functionality, as evidenced by Henao et al. (US Pat. 9,950,971; claim 1). It is noted that claim 13 merely recites “a dehydrogenation catalyst” and does not require the dehydrogenation of an alkane to an olefin or a diolefin, as recited in claim 1. Therefore, the reactor of claim 13 is deemed operable for any reaction that utilizes a dehydrogenation catalyst. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(b)	the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Aron Griffith on 06/07/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 7 is objected to because of the following informalities.
Claim 7: The limitation “the first phase changer materials” should read “the first phase change material[[s]].” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 merely recites “a first phase change material” and it is unclear whether claim 1 actually requires a phase change by the claimed first phase change material during the claimed process. The term “phase change material” or “PCM” is ordinarily understood as a substance that absorbs and releases heat energy during phase change, and thus, any substance with any amount of enthalpy associated with phase change can be considered a phase change material. However, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. MPEP 2173.01. The instant specification discloses that a phase change material may undergo a phase change under conditions found in a reactor during chemical reaction, particular dehydrogenation, and provide/release heat at the phase change (Spec. [0010]-[0011], [0014], [0016]). It is noted that the specification does not disclose embodiments where a phase change material is merely present in a chemical reaction and does not undergo a phase change. Furthermore, the instant specification, when considered as a whole, reasonably suggests that the use of heat (latent thermal energy) released from a phase change material to mitigate the temperature decrease in the endothermic dehydrogenation reaction is an essential part of the invention (see [0001], [0010]). Therefore, in view of the specification, claim 1 is interpreted such that the claimed first phase change material undergoes a phase change thereby releasing heat when the reaction temperature reaches its transition temperature (which is consistent with the recitation of claim 2). Thus, Applicant is suggested to amend claim 1 by incorporating the recitation of claim 2.
Claims 2-12 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claim 10 recites “a second phase change material” and is considered indefinite for the same reason for the rejection of claim 1 as noted above. Applicant is suggested to amend claim 10 by incorporating the recitation of claim 12.
Claims 11-12 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schwint et al. (US Pub. 2016/0168052 A1; hereinafter “Schwint”) in view of Bedel et al. (US Pub. 2015/0190796 A1; hereinafter “Bedel”).
Regarding claims 1 and 2, Schwint discloses a dehydrogenation process for producing olefins (Abstract), the process comprising:
dehydrogenating propane (“a first alkane”) (114 in Fig. 5) in a first reactor (110A) to produce a first effluent (128) comprising propylene (“a first n-olefin”) ([0059]-[0061]);
removing the first effluent from the first reactor ([0061]); and
regenerating the first reactor ([0039]; [0075]),
wherein the first reactor comprises a first dehydrogenation catalyst ([0056], [0081]).
	Schwint does not explicitly disclose that the first reactor comprises a first phase change material (PCM) which undergoes a phase transition as the reaction temperature drops to the transition temperature of the PCM.
	However, Bedel discloses hybrid particles each containing a phase change material (PCM) interfaced with a catalytic material in solid form, where said hybrid particles may be for catalyzing an exothermic or endothermic chemical reaction by heterogeneous catalysis ([0001], [0025], [0029]). Bedel suggests that the hybrid particles can be used in reactions of dehydrogenation, and notes that the PCM releases the thermal energy in endothermic chemical reaction ([0029]; [0130]). Bedel further discloses that a PCM material may be selected as a function of the temperature at which the chemical reaction takes place and the thermal energy to be store or released ([0012]).
	Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schwint by applying the hybrid particles of Bedel to the catalyst of Schwint such that the dehydrogenation catalyst is in the form of hybrid particles containing a phase change material interfaced with a catalytic material, because (i) Schwint discloses an alkane dehydrogenation, which is endothermic and gradually reduces the temperature of the catalyst bed ([0084]), (ii) Bedel teaches hybrid particles containing a phase change material and a catalytic material, where the phase change material releases heat in endothermic chemical reaction, such as dehydrogenation ([0029], [0130]); and (iii) this involves application of a known technique to improve a known process to yield predictable results.  A PCM material may be selected as a function of the reaction temperature and the thermal energy to be released suitable for a particular reaction, as suggested by Bedel ([0012]), and one skilled in the art would have been motivated to use such a PCM in the endothermic alkane dehydrogenation to counteract the temperature decrease therein. 

	Regarding claim 3, Bedel teaches that a PCM material may be selected as a function of the reaction temperature and the thermal energy to be released ([0012]). Thus, it would have been obvious to one skilled in the art to select a PCM such that it would provide sufficient thermal energy to maintain the dehydrogenation reaction in Schwint.

	Regarding claim 4, Schwint teaches an embodiment for a cyclic operation including dehydrogenation and regeneration steps, where the duration of dehydrogenation is at least 1.2 times longer than the duration of the regeneration of the first reactor ([0043]; see Fig. 1). 

	Regarding claims 5 and 6, Schwint, in view of Bedel, does not explicitly teach that the first reactor contains the first phase change material in an amount of 5 to 30 wt% based on the total weight of the dehydrogenation catalyst (claim 5) or in an amount of 5 to 30 vol% based on the total volume of the dehydrogenation catalyst (claim 6). However, Bedel teaches that a PCM material may be selected as a function of the reaction temperature and the thermal energy to be released suitable for the chemical reaction, and that suggests that the concentration of PCM material is related to the total thermal heat ([0012]; [0072]). Please note that Schwint uses exothermic reaction as an example in the description of the relationship between PCM and thermal storage (latent heat), e.g. in para [0072]-[0073]. One skilled in the art would readily understand that the concept would be equally applicable to the relationship between PCM and thermal energy in an endothermic reaction (with the direction of heat being the only difference, i.e., heat storage vs heat release). Therefore, the concentration of PCM is a result-effective-variable, as it affects the amount of the thermal energy to be released. Therefore, in view of the teachings in Schwint, it would have been obvious to one of ordinary skill in the art to optimize the concentration of PCM and arrive at the claimed concentration ranges, i.e., 3-50 wt% (claim 5) and 3-30 vol%, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the instant application, one would have been motivated to optimize the PCM concentration in the hybrid material in order to obtain the optimal amount of heat to be released by the PCM during the dehydrogenation reaction of Schwint. 

	Regarding claim 7, Schwint, in view of Bedel, does not explicitly teach that the first phase change material undergoes a phase transition at a temperature of 600-620 °C. However, it is noted that Schwint discloses that the dehydrogenation may operate at an elevated temperature ranging from 400–750 °C ([0082]), and Bedel that a PCM material may be selected as a function of the reaction temperature and the thermal energy to be released ([0012]). Considering the breadth of the reaction temperature range suggested by Schwint, the selection of a PCM with a phase transition temperature of 600-620°C would have been obvious, especially in embodiments where the Schwint process is operated at relatively high temperatures within the suggested temperature range, e.g. 650-750°C. 

Regarding claim 8, Schwint discloses dehydrogenating propane (114 in Fig. 5) in the first reactor (110A) ([0055]-[0056]);

	Regarding claims 10 and 12, Schwint discloses an embodiment where a mixture (116 in Fig. 6) of n-butane (“a second alkane) and isobutane is dehydrogenated in a second reactor (112A) comprising a dehydrogenation catalyst to produce a second effluent (20) comprising n-butene (“a second n-olefin”) and isobutene ([0069]-[0070], [0081]). Schwint further discloses removing the second effluent from the second reactor ([0130]), and regenerating the second reactor ([0075], [0079]).
	Schwint does not explicitly disclose that the first reactor comprises a second phase change material (PCM) which undergoes a phase transition as the reaction temperature drops to the transition temperature of the PCM.
	However, as noted above, Bedel discloses hybrid particles each containing a phase change material (PCM) interfaced with a catalytic material in solid form, where said hybrid particles may be for catalyzing an exothermic or endothermic chemical reaction by heterogeneous catalysis ([0001], [0025], [0029]). Bedel suggests that the hybrid particles can be used in reactions of dehydrogenation, and notes that the PCM releases the thermal energy in endothermic chemical reaction ([0029]; [0130]). 
	Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schwint by applying the hybrid particles of Bedel to the catalyst of Schwint such that the dehydrogenation catalyst is in the form of hybrid particles containing a phase change material interfaced with a catalytic material, because (i) Schwint discloses an alkane dehydrogenation, which is endothermic and gradually reduces the temperature of the catalyst bed ([0084]), (ii) Bedel teaches hybrid particles containing a phase change material and a catalytic material, where the phase change material releases heat in endothermic chemical reaction, such as dehydrogenation ([0029], [0130]); and (iii) this involves application of a known technique to improve a known process to yield predictable results.  A PCM material may be selected as a function of the reaction temperature and the thermal energy to be released suitable for a particular reaction, as suggested by Bedel ([0012]), and one skilled in the art would have been motivated to use such a PCM in the endothermic alkane dehydrogenation to counteract the temperature decrease therein. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwint (US Pub. 2016/0168052 A1) in view of Bedel (US Pub. 2015/0190796 A1), as applied to claim 10, and further in view of Duee et al. (US Pat. 6,191,332 B1, cited in IDS dated 12/07/2021; hereinafter “Duee”).
	Regarding claim 11, Schwint, in view of Bedel, teaches the process of claim 10, as noted above.
Schwint, in view of Bedel, does not explicitly teach or suggest that the second phase change material has a phase transition temperature different from that of the first change material. 
	However, Duee, which is drawn to a process for dehydrogenating paraffins to olefins, teaches that while the dehydrogenation reaction generally takes place at a temperature of 500 to 800 °C, the dehydrogenation may advantageously operate at different temperatures depending on the hydrocarbon feed to be dehydrogenated, e.g., 600-700°C for propane and 550-650°C for isobutane (Abstract; col. 4, lines 27-32). 
	Therefore, before the effective filing date of the instant invention, it would have been obvious to modify the Schwint/Bedel process by selecting different reaction temperatures for the first reactor and the second reactor since they contain different alkane feed materials, i.e., propane for the first reactor and n-butane/isobutane for the second reactor, and the optimal reaction temperature for each feed material can be different, as suggested by Duee.  Furthermore, it would have been obvious to one skilled in the art to select a PCM for the second phase change material which has a phase transition temperature different from that of the first change material, because Bedel teaches that the PCM material is selected as a function of the reaction temperature and the thermal energy to be released suitable for a particular reaction and one would have been motivated to select a PCM that has an optimal transition temperature that best fits the reaction temperature for each of the dehydrogenation reactions in the Schwint/Bedel process.

Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or makes it obvious the claimed limitation where the first phase change material comprises barium chloride and calcium chloride. In the above rejection, Bedel is relied upon by the examiner to teach the claimed first change phase change material. However, Bedel is silent on barium chloride and calcium chloride, and thus fails to teach or suggest the use of a mixture of barium chloride and calcium chloride as PCM material. Spokoyny et al. (US Pat. 5,323,842), which is drawn to a rotating-wheel type regenerative heat exchanger comprising phase change materials, teaches that the suitable inorganic salts that can be used as phase change material include calcium chloride and barium chloride having a transition (melting/freezing) temperature of 785 °C and 960 °C, respectively (Abstract; col. 6, line 49 – col. 7, line 6). However, nothing in Spokoyny or elsewhere in the prior art teaches or reasonably suggests that a phase change material comprising a mixture of barium chloride and calcium chloride can be used in alkane dehydrogenation processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772